Exhibit 10.3

BORROWER PLEDGE AND SECURITY AGREEMENT

Desca Holding, LLC

8200 N.W. 52nd Terrace, Suite 110

Miami, FL 33166

(“Borrower”)

Elandia, Inc.

1500 Cordova Road, #312

Ft. Lauderdale, FL 33316

(“Lender”)

For value received and to secure payment and performance of any and all
obligations of Borrower to Lender whether direct or indirect, absolute or
contingent, now existing or hereafter arising or acquired, and evidenced by
the Loan Documents (as defined below), including all costs and expenses incurred
by Lender to obtain, preserve, perfect and enforce the security interest granted
herein and to maintain, preserve and collect the property subject to the
security interest (collectively, “Obligations”), Borrower, who owns 90% of the
shares of Desca Corp., a Florida corporation (“Desca Corp”), hereby (a) assigns,
grants, transfers, pledges, sets over and conveys unto Lender, and its
successors and assigns, all of the Borrower’s right, title and interest in and
to its interest in Desca Corp and (b) grants to Lender a continuing security
interest in and lien upon the following described property, whether now owned or
hereafter acquired, and any additions, replacements, accessions, or
substitutions thereof and all cash and non cash proceeds and products thereof
(collectively, the “Collateral”):

(ii) all accounts (including, without limitation, cash and cash accounts),
accounts receivable, contracts and contract rights, chattel paper, documents,
instruments, general intangibles, and other forms of obligation and rights to
the payment of money, rebates or other property, presently owned or hereafter
acquired by Borrower;

(iii) all inventory, including all goods, merchandise, materials, components,
work in process, finished goods, and other tangible personal property presently
owned or hereafter acquired by Borrower and held for sale, lease, consumption,
or other use in Borrower’s business, and all additions, accessions, replacements
and substitutions with respect thereto;

(iv) all insurance proceeds, refunds, and premium rebates, whether or not any
lender or the Lender is the loss payee thereof, including, without limitation,
proceeds of fire and credit insurance, to the extent that any such proceeds,
refunds and premiums are related to any of the foregoing;

(v) all claims for tax refunds, whether now existing or hereafter arising, of
Borrower against any city, county, state or federal government or any agency or
authority or other subdivision thereof, and the proceeds thereof;



--------------------------------------------------------------------------------

(vi) all contract rights, intellectual property, and general intangibles of
every kind, character and description, both now owned and hereafter acquired,
including, without limitation, goodwill, trademarks, copyrights, service marks,
domain names, codes, scripts, works of authorship relating any Web site, trade
styles, trade names, patents, applications for any of the foregoing and deposit
accounts;

(vii) all liens, guaranties, rights, remedies, and privileges pertaining to any
of the foregoing, including the rights of stoppage in transit;

(viii) all of Borrower’s stock, ownership interest, partnership interest or
other equity interest whatsoever in Desca Corp (“Equity Interests”), including
all of Borrower’s rights to distributions from Desca Corp (the “Funds”);
(iii) all of Borrower’s right, title and interest as a shareholder in and to
Desca Corp and in, under and to the Bylaws of Desca Corp, as amended from time
to time (the “Bylaws”), including, without limitation, and as applicable, the
right to: (A) vote; (B) inspect the books, records and documents of Desca Corp;
(C) receive a return of capital contributions; (D) receive tax benefits; (E) be
substituted as a shareholder; (F) receive all distributions of the Funds made to
Borrower by Desca Corp; (G) receive all proceeds from the sale or transfer of
Borrower’s interest in Desca Corp or any part thereof; (H) obtain all other
rights associated with Desca Corp, the Bylaws and ownership of the Equity
Interests as if Lender were in fact a shareholder of Desca Corp. Upon the
occurrence of a Default (as defined herein), Lender shall have the right to
exercise Borrower’s rights under the Bylaws as described in (A) through
(H) above; and

(ix) to the extent not otherwise included, all proceeds, products,
substitutions, and accessions of or to any and all of the foregoing and all
collateral security, indemnities, warranties and guaranties given by any person
with respect to any of the foregoing.

The term Collateral excludes any property, right or interest in which a security
interest may not be granted under applicable law.

Borrower hereby represents and agrees that:

1. INDEBTEDNESS SECURED. This Pledge and Security Agreement (the “Pledge” or
“Agreement” or “Security Agreement”) creates a security interest in the
Collateral which secures the obligations of Borrower under the Loan Documents.
This Pledge shall be effective regardless of whether the Obligations and other
obligations set forth in the Loan Documents are from time to time reduced and
thereafter increased but shall expire upon the full satisfaction of the
Obligations of Borrower under the Loan Documents. The Obligations secured hereby
are also referred to herein as the “Indebtedness”.

2. REPRESENTATIONS OF BORROWER. The Borrower represents and warrants, subject
to, and modified by, disclosures made in that certain Purchase Agreement of even
date herewith by and among Lender, Bella Durmiente, LLC, Borrower and Jorge
Enrique Alvarado Amado and for so long as this Pledge is in effect or any part
of the Indebtedness remains unpaid, it shall continue to represent and warrant
at all times, that:

(a) The Borrower owns the Collateral free and clear of all claims, liens and
encumbrances of any nature, except as granted in favor of Lender herein and as
disclosed on Schedule 2(a) hereto;

 

2



--------------------------------------------------------------------------------

(b) The Equity Interests represent a 90% proportionate shareholder interest in
Desca Corp;

(c) Borrower is duly organized and validly existing under and by virtue of
Delaware law and holds in full force and effect all permits and licenses
necessary for it to carry out its operations in conformity with all applicable
laws and regulations;

(d) Upon delivery to Lender of the certificates evidencing the Equity Interests,
the lien granted pursuant to this Pledge will constitute a valid, perfected
first priority lien on such Collateral, enforceable as such against all
creditors of Borrower and any persons purporting to purchase such Collateral
from Borrower;

(g) Upon the making of notations reflecting the security interest created by
this Pledge in Borrower’s register, as applicable, for the Equity Interests
which is not represented by certificates, the lien granted pursuant to this
Pledge will constitute a valid, perfected first priority lien on such
Collateral, enforceable as such against all creditors of Borrower and any
persons purporting to purchase such Collateral from Borrower;

(h) No material actions, suits, investigations or proceedings are pending or
threatened against Borrower which involve the possibility of any judgment or
liability or which may result in the imposition of any lien, encumbrance or
claim on any of the Equity Interests, the Collateral or any other assets of
Borrower or which may result in any material adverse change in the business or
in the condition, financial or otherwise, of Borrower. To the best of Borrower’s
knowledge, Borrower has complied with all applicable laws and requirements of
governmental authorities;

(i) The execution and delivery of this Pledge, the fulfillment of the terms
herein set forth and the consummation of the transactions herein contemplated
will not conflict with, or constitute a breach of or default under, the Bylaws
or any material agreement or instrument affecting the Equity Interests or to
which the Borrower is a party or by which either is bound, or any law,
administrative regulation or court decree by which the Borrower is bound;

(j) To the best of Borrower’s knowledge, there are no actions, suits,
proceedings (including eminent domain proceedings) or claims affecting Borrower,
the Equity Interests or any assets which would affect title to, rights of
ownership or operation of the Equity Interests or any other Borrower assets; and

(k) The execution and delivery of this Pledge, the fulfillment of the terms
herein set forth and the consummation of the transactions herein contemplated
have been authorized by all necessary action by Borrower.

3. COVENANTS OF BORROWER. The Borrower, for itself and for its successors and
assigns, covenants that:

(a) It will not sell, encumber or transfer the Collateral except as set forth in
Section 17 below.

(b) It will not, without in each case having obtained the prior written consent
of Lender, directly or indirectly amend, modify, cancel, terminate, or accept
any surrender of the Bylaws.

(c) It will not waive or give any consent with respect to any default or
variation in the performance of any material term, covenant, or condition on the
part of any party under the Bylaws.

 

3



--------------------------------------------------------------------------------

(d) It will perform and observe, or cause to be performed and observed, in all
material respects, all of the terms, covenants, and conditions on its part to be
performed and observed with respect to the Bylaws.

(e) It will furnish to the Lender such financial statements and other materials
pertaining to itself as the Lender may from time to time reasonably request.

(f) It will execute and deliver to the Lender such financing statements and
other documents as requested by the Lender. It shall take such further action as
the Lender may from time to time request to perfect the Lender’s security
interest in the Collateral.

(g) If Borrower shall, as a result of its ownership of the Equity Interests,
become entitled to receive, or shall receive, any share certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase, or reduction of capital or any
certificate issued in connection with any reorganization), option or rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any of the Equity Interests, or otherwise in respect thereof, Borrower shall
accept the same as the agent of Lender, hold the same in trust for Lender and
deliver the same forthwith to Lender in the exact form received, duly endorsed
by Borrower to Lender, if required, together with an undated stock power
covering such certificate duly executed in blank by Borrower, to be held by
Lender, subject to the terms hereof, as additional collateral security for the
Indebtedness. Any sums paid upon, or in respect of, the Equity Interests upon
the liquidation or dissolution of Borrower, shall be paid over to Lender to be
held by it hereunder as additional collateral security for the Indebtedness. In
case any distribution of capital shall be made on, or in respect of, the Equity
Interests or any property shall be distributed upon or with respect to the
Equity Interests pursuant to the recapitalization or reclassification of the
capital of Borrower, or pursuant to the reorganization thereof, the property so
distributed shall be delivered to Lender to be held by it hereunder as
additional collateral security for the Indebtedness. If any sums of money or
property so paid or distributed in respect of the Equity Interests shall be
received by Borrower, Borrower shall, until such money or property is paid or
delivered to Lender, hold such money or property in trust for Lender, segregated
from other funds of Borrower, as additional collateral security for the
Indebtedness.

(h) If applicable, concurrently with the delivery to Lender of each certificate
representing one or more of the Equity Interests, Borrower shall deliver to
Lender an undated stock power (assignment separate from certificate) covering
such certificate, duly executed in blank by Borrower.

4. OWNERSHIP. Borrower owns the Collateral. The Collateral is free and clear of
all liens, security interests, and claims except those previously reported in
writing to and approved by Lender, and Borrower will keep the Collateral free
and clear from all liens, security interests and claims, other than those
granted to or approved in writing by Lender.

5. NAME AND OFFICES; JURISDICTION OF ORGANIZATION. The name of Borrower
appearing at the beginning of this Agreement is Borrower’s exact legal name and
the address set forth below Borrower’s signature block is Borrower’s chief
executive office. There has been no change in the name of Borrower, or the name
under which Borrower conducts business, within the five years preceding the date
hereof except as previously reported in writing to Lender. Borrower has not
moved its chief executive office within the five years preceding the date hereof
except as previously reported in writing to Lender. Borrower is organized under
the laws of the State of Delaware and has not changed the jurisdiction of its
organization within the five years preceding the date hereof except as
previously reported in writing to Lender.

 

4



--------------------------------------------------------------------------------

6. TITLE/TAXES. Borrower has good and marketable title to Collateral and will
warrant and defend same against all claims. Borrower will not transfer, sell, or
lease Collateral (except as permitted herein). Borrower agrees to pay promptly
all taxes and assessments upon or for the use of Collateral and on this Security
Agreement. At its option, Lender may discharge taxes, liens, security interests
or other encumbrances at any time levied or placed on Collateral. Borrower
agrees to reimburse Lender, on demand, for any such payment made by Lender. Any
amounts so paid shall be added to the Obligations.

7. WAIVERS. Borrower agrees not to assert against Lender as a defense (legal or
equitable), as a set-off, as a counterclaim, or otherwise, any claims Borrower
may have against any seller or lessor that provided personal property or
services relating to any part of the Collateral or against any other party
liable to Lender for all or any part of the Obligations. Borrower waives all
exemptions and homestead rights with regard to the Collateral. Borrower waives
any and all rights to any bond or security which might be required by applicable
law prior to the exercise of any of Lender’s remedies against any Collateral.
All rights of Lender and security interests hereunder, and all obligations of
Borrower hereunder, shall be absolute and unconditional, not discharged or
impaired irrespective of (and regardless of whether Borrower receives any notice
of): (i) any lack of validity or enforceability of any Loan Document; (ii) any
change in the time, manner or place of payment or performance, or in any term,
of all or any of the Obligations or the Loan Documents or any other amendment or
waiver of or any consent to any departure from any Loan Document; or (iii) any
exchange, insufficiency, unenforceability, enforcement, release, impairment or
non-perfection of any collateral, or any release of or modifications to or
insufficiency, unenforceability or enforcement of the obligations of any
guarantor or other obligor. To the extent permitted by law, Borrower hereby
waives any rights under any valuation, stay, appraisement, extension or
redemption laws now existing or which may hereafter exist and which, but for
this provision, might be applicable to any sale or disposition of the Collateral
by Lender; and any other circumstance which might otherwise constitute a defense
available to, or a discharge of any party with respect to the Obligations.

8. NOTIFICATIONS; LOCATION OF COLLATERAL. Borrower will notify Lender in writing
at least 15 days prior to any change in: (i) Borrower’s chief place of business
and/or residence; (ii) Borrower’s name or identity; (iii) Borrower’s
corporate/organizational structure; or (iv) the jurisdiction in which Borrower
is organized. In addition, Borrower shall promptly notify Lender of any material
claims or alleged claims of any other person or entity to the Collateral or the
institution of any litigation, arbitration, governmental investigation or
administrative proceedings against or affecting the Collateral. Borrower will
keep Collateral at the location(s) previously provided to Lender until such time
as Lender provides written advance consent to a change of location. Borrower
will bear the cost of preparing and filing any documents necessary to protect
Lender’s liens.

9. COLLATERAL CONDITION AND LAWFUL USE. Borrower represents that the Collateral
is in good repair and condition and that Borrower shall use reasonable care to
prevent Collateral from being damaged or depreciating, normal wear and tear
excepted. Borrower shall immediately notify Lender of any material loss or
damage to Collateral. Borrower shall not permit any item of

 

5



--------------------------------------------------------------------------------

Collateral to become a fixture to real estate or an accession to other personal
property unless such property is also Collateral hereunder. Borrower represents
it is in compliance in all respects with all laws, rules and regulations
applicable to the Collateral and its properties, operations, business, and
finances.

10. RISK OF LOSS AND INSURANCE. Borrower shall bear all risk of loss with
respect to the Collateral. The injury to or loss of Collateral, either partial
or total, shall not release Borrower from payment or other performance hereof.
Borrower shall use commercially reasonable efforts to obtain liability
insurance, either from its Subsidiaries’ existing insurers or from other
insurers reasonably acceptable to Lender, in an amount and covering such risks
commensurate with the insurance policies carried by its Subsidiaries, within 15
business days from the date hereof and keep such insurance in force with
a Lender’s Loss Payable Endorsement in favor of Lender and its assigns. Borrower
shall furnish to Lender such policies, or other evidence of such policies
satisfactory to Lender. If Borrower fails to obtain or maintain in force such
insurance or fails to furnish such evidence, Lender is authorized, but not
obligated, to purchase any or all insurance or “Single Interest Insurance”
protecting such interest as Lender deems appropriate against such risks and for
such coverage and for such amounts, including either the loan amount or value of
the Collateral, all at its discretion, and at Borrower’s expense. In such event,
Borrower agrees to reimburse Lender for the cost of such insurance and Lender
may add such cost to the Obligations. Borrower shall bear the risk of loss to
the extent of any deficiency in the effective insurance coverage with respect to
loss or damage to any of the Collateral. Borrower hereby assigns to Lender the
proceeds of all property insurance covering the Collateral up to the amount of
the Obligations and directs any insurer to make payments directly to Lender.
Borrower hereby appoints Lender its attorney-in-fact, which appointment shall be
irrevocable and coupled with an interest for so long as Obligations are unpaid,
to file proof of loss and/or any other forms required to collect from any
insurer any amount due from any damage or destruction of Collateral, to agree to
and bind Borrower as to the amount of said recovery, to designate payee of such
recovery, to grant releases to insurer, to grant subrogation rights to any
insurer, and to endorse any settlement check or draft. Borrower agrees not to
exercise any of the foregoing powers granted to Lender without Lender’s prior
written consent.

11. FINANCING STATEMENTS, CERTIFICATES OF TITLE, POWER OF ATTORNEY. Except as
disclosed on Schedule 11 hereto, no financing statement (other than any filed or
approved in writing by Lender) covering any Collateral is on file in any public
filing office. Borrower authorizes the filing of one or more financing
statements covering the Collateral in form satisfactory to Lender, and without
Borrower’s signature where authorized by law, agrees to deliver certificates of
title on which Lender’s lien has been indicated covering any Collateral subject
to a certificate of title statue, and will pay all costs and expenses of filing
or applying for the same or of filing this Security Agreement in all public
filing offices, where filing is deemed by Lender to be desirable. Borrower
hereby agrees to deliver any certificates evidencing Equity Interests to Lender
together with all endorsements, stock powers or assignments. Borrower hereby
constitutes and appoints Lender the true and lawful attorney of Borrower with
full power of substitution to take any and all appropriate action and to execute
any and all documents, instruments or applications that may be necessary or
desirable to accomplish the purpose and carry out the terms of this Security
Agreement. The foregoing power of attorney is coupled with an interest and shall
be irrevocable until all of the Obligations have been paid in full. Neither
Lender nor anyone

 

6



--------------------------------------------------------------------------------

acting on its behalf shall be liable for acts, omissions, errors in judgment, or
mistakes in fact in such capacity as attorney-in-fact. Borrower ratifies all
acts of Lender as attorney-in-fact. Borrower agrees to take such other actions,
at Borrower’s expense, as might be requested for the perfection, continuation
and assignment, in whole or in part, of the security interests granted herein
and to assure and preserve Lender’s intended priority position. If certificates,
passbooks, or other documentation or evidence is/are issued or outstanding as to
any of the Collateral, Borrower will cause the security interests of Lender to
be properly protected, including perfection by notation thereon or delivery
thereof to Lender.

12. CONTROL. Borrower will cooperate with Lender in obtaining control with
respect to Collateral consisting of electronic chattel paper and all accounts of
Borrower and any other Collateral in which the security interest granted hereby
may be perfected by control.

13. CHATTEL PAPER, ACCOUNTS, GENERAL INTANGIBLES. Borrower warrants that
Collateral consisting of chattel paper, accounts, or general intangibles is
(i) genuine and enforceable in accordance with its terms; (ii) not subject to
any defense, set-off, claim or counterclaim of a material nature against
Borrower except as to which Borrower has notified Lender in writing; and
(iii) not subject to any other circumstances that would impair the validity,
enforceability, value, or amount of such Collateral except as to which Borrower
has notified Lender in writing. Borrower shall not materially amend, modify or
supplement any lease, contract or agreement contained in Collateral or waive any
provision therein, without prior written consent of Lender. Borrower will not
create any tangible chattel paper without placing a legend on the chattel paper
acceptable to Lender indicating that Lender has a security interest in the
chattel paper. Borrower will not create any electronic chattel paper without
taking all steps deemed necessary by Lender to confer control of the electronic
chattel paper upon Lender in accordance with the UCC.

14. ACCOUNT INFORMATION. From time to time, at Lender’s request, Borrower shall
provide Lender with schedules describing all accounts, including customers’
addresses, created or acquired by Borrower and at Lender’s request shall execute
and deliver written assignments of contracts and other documents evidencing such
accounts to Lender. Together with each schedule, Borrower shall, if requested by
Lender, furnish Lender with copies of Borrower’s sales journals, invoices,
customer purchase orders or the equivalent, and original shipping or delivery
receipts for all goods sold, and Borrower warrants the genuineness thereof.

15. ACCOUNT BORROWERS. If a Default should occur, Lender shall have the right to
notify the account Borrowers obligated on any or all of the Collateral to make
payment thereof directly to Lender and Lender may take control of all proceeds
of any such Collateral, which rights Lender may exercise at any time if a
Default shall occur. The cost of such collection and enforcement, including
attorneys’ fees and expenses, shall be borne solely by Borrower whether the same
is incurred by Lender or Borrower. If a Default should occur, Borrower will,
upon receipt of all checks, drafts, cash and other remittances in payment on
Collateral, deposit the same in a special Lender account maintained with Lender,
over which Lender also has the power of withdrawal. If a Default should occur,
no discount, credit, or allowance shall be granted by Borrower to any account
Borrower and no return of merchandise shall be accepted by Borrower without
Lender’s consent. Lender may, after Default, settle or adjust disputes and
claims

 

7



--------------------------------------------------------------------------------

directly with account Borrowers for amounts and upon terms that Lender considers
advisable, and in such cases Lender will credit the Obligations with the net
amounts received by Lender, after deducting all of the expenses incurred by
Lender. Borrower agrees to indemnify and defend Lender and hold it harmless with
respect to any claim or proceeding arising out of any matter related to
collection of Collateral, so long as Lender does not commit any criminal acts in
connection with its collection of Collateral.

16. GOVERNMENT CONTRACTS. If any Collateral covered hereby arises from
obligations due to Borrower from any governmental unit or organization, Borrower
shall immediately notify Lender in writing and execute all documents and take
all actions deemed necessary by Lender to ensure recognition by such
governmental unit or organization of the rights of Lender in the Collateral.

17. INVENTORY. So long as no Default has occurred, Borrower shall have the right
in the regular course of business, to process and sell Borrower’s inventory. If
a Default should occur, Borrower will, upon receipt of all checks, drafts, cash
and other remittances, in payment of Collateral sold, deposit the same in
a special Lender account maintained with Lender, over which Lender also has the
power of withdrawal. Borrower agrees to notify Lender immediately in the event
that any inventory purchased by or delivered to Borrower is evidenced by a bill
of lading, dock warrant, dock receipt, warehouse receipt or other document of
title and to deliver such document to Lender upon request.

18. INSTRUMENTS, CHATTEL PAPER, DOCUMENTS. Any Collateral that is, or is
evidenced by, instruments, chattel paper or negotiable documents will be
properly assigned to and the originals of any such Collateral in tangible form
deposited with and held by Lender, unless Lender shall hereafter otherwise
direct or consent in writing. Lender may, without notice, before or after
maturity of the Obligations, exercise any or all rights of collection,
conversion, or exchange and other similar rights, privileges and options
pertaining to such Collateral, but shall have no duty to do so.

19. COLLATERAL DUTIES. Lender shall have no custodial or ministerial duties to
perform with respect to Collateral pledged except as set forth herein, and by
way of explanation and not by way of limitation, Lender shall incur no liability
for any of the following: (i) loss or depreciation of Collateral (unless caused
by its willful misconduct or gross negligence), (ii) failure to present any
paper for payment or protest, to protest or give notice of nonpayment, or any
other notice with respect to any paper or Collateral.

20. TRANSFER OF COLLATERAL. Lender may assign its rights in Collateral or any
part thereof to any assignee who shall thereupon become vested with all the
powers and rights herein given to Lender with respect to the property so
transferred and delivered, and Lender shall thereafter be forever relieved and
fully discharged from any liability with respect to such property so
transferred, but with respect to any property not so transferred, Lender shall
retain all rights and powers hereby given.

21. INSPECTION, BOOKS AND RECORDS. Borrower will at all times keep accurate and
complete records covering each item of Collateral, including the proceeds
therefrom. Lender, or any of its agents, shall have the right, at reasonable
intervals at Borrower’s expense, to inspect, audit, and examine the Collateral
and to make copies of and extracts from the books, records, journals,

 

8



--------------------------------------------------------------------------------

orders, receipts, correspondence and other data relating to Collateral,
Borrower’s business or any other transaction between the parties hereto.
Borrower will at its expense furnish Lender copies thereof upon request. For the
further security of Lender, it is agreed that Lender has and is hereby granted
a security interest in all books and records of Borrower pertaining to the
Collateral.

22. COMPLIANCE WITH LAW. Borrower will comply with all federal, state and local
laws and regulations, applicable to it, including without limitation,
environmental and labor laws and regulations, in the creation, use, operation,
manufacture and storage of the Collateral and the conduct of its business.

23. REGULATION U. None of the proceeds of the credit secured hereby shall be
used directly or indirectly for the purpose of purchasing or carrying any margin
stock in violation of any of the provisions of Regulation U of the Board of
Governors of the Federal Reserve System (“Regulation U”), or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry margin stock or for any other purchase which might render the Loan
a “Purpose Credit” within the meaning of Regulation U.

24. ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION. Borrower shall pay all of
Lender’s reasonable expenses incurred in enforcing this Security Agreement and
in preserving and liquidating Collateral, including but not limited to,
reasonable arbitration, paralegals’, attorneys’ and experts’ fees and expenses,
whether incurred with or without the commencement of a suit, trial, arbitration,
or administrative proceeding, or in any appellate or bankruptcy proceeding.

25. DEFAULT. A “Default” hereunder shall mean any “Event of Default” as defined
in the Credit Agreement executed on or of even date herewith between Borrower
and Lender (the “Credit Agreement”).

26. REMEDIES ON DEFAULT (INCLUDING POWER OF SALE). If a Default occurs Lender
shall have all the rights and remedies of a secured party under the Uniform
Commercial Code. Without limitation thereto, Lender shall have the following
rights and remedies: (i) to take immediate possession of Collateral, without
notice or resort to legal process, and for such purpose, to enter upon any
premises on which Collateral or any part thereof may be situated and to remove
the same therefrom, or, at its option, to render Collateral unusable or dispose
of said Collateral on Borrower’s premises; (ii) to require Borrower to assemble
the Collateral and make it available to Lender at a place to be designated by
Lender; (iii) to exercise its right of set-off or Lender lien as to any monies
of Borrower deposited in accounts of any nature maintained by Borrower with
Lender or affiliates of Lender, without advance notice, regardless of whether
such accounts are general or special; (iv) to dispose of Collateral, as a unit
or in parcels, separately or with any real property interests also securing the
Obligations, in any county or place to be selected by Lender, at either private
or public sale (at which public sale Lender may be the purchaser) with or
without having the Collateral physically present at said sale. Any notice of
sale, disposition or other action by Lender required by law and sent to Borrower
at Borrower’s address shown below its signature block, or at such other address
of Borrower as may from time to time be shown on the records of Lender, at least
5 days prior to such action, shall constitute reasonable notice to Borrower.
Notice shall be deemed given or sent when mailed postage

 

9



--------------------------------------------------------------------------------

prepaid to Borrower’s address as provided herein. Lender shall be, entitled to
apply the proceeds of any sale or other disposition of the Collateral, and the
payments received by Lender with respect to any of the Collateral, to
Obligations in such order and manner as Lender may determine. Collateral that is
subject to rapid declines in value and is customarily sold in recognized markets
may be disposed of by Lender in a recognized market for such collateral without
providing notice of sale. Borrower waives any and all requirements that the
Lender sell or dispose of all or any part of the Collateral at any particular
time, regardless of whether Borrower has requested such sale or disposition.

27. REMEDIES ARE CUMULATIVE. No failure on the part of Lender to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise by Lender or any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any right, power or remedy. The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law, in equity, or
in other Loan Documents.

28. INDEMNIFICATION. Borrower shall protect, indemnify and save harmless Lender
from and against all losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Damages”) imposed upon,
incurred by or asserted against Lender on account of (i) the Loan Documents or
any failure or alleged failure of Borrower to comply with any of the terms or
representations of this Agreement: (ii) any claim of loss or damage to the
Collateral or any injury or claim of injury to, or death of, any person or
property that may be occasioned by any cause whatsoever pertaining to the
Collateral or the use, occupancy or operation thereof, (iii) any failure or
alleged failure of Borrower to comply with any law, rule or regulation
applicable to the Collateral or the use, occupancy or operation of the
Collateral (including, without limitation, the failure to pay any taxes, fees or
other charges), (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Lender relating in any way to or any matter
contemplated by the Loan Documents, or (v) any claim for brokerage fees or such
other commissions relating to the Collateral or any other Obligations; provided
that such indemnity shall be effective only to the extent of any Damages that
may be sustained by Lender in excess of any net proceeds received by it from any
insurance of Borrower (other than self-insurance) with respect to such Damages.
Nothing contained herein shall require Borrower to indemnify Lender for any
Damages resulting from Lender’s gross negligence or its willful misconduct. The
indemnity provided for herein shall survive payment of the Obligations and shall
extend to the officers, directors, employees and duly authorized agents of
Lender. In the event Lender incurs any Damages arising out of or in any way
relating to the transaction contemplated by the Loan Documents (including any of
the matters referred to in this section), the amounts of such Damages shall be
added to the Obligations, shall bear interest, to the extent permitted by law,
at the interest rate borne by the Obligations from the date incurred until paid
and shall be payable on demand.

29. MISCELLANEOUS. (i) Amendments and Waivers. No waiver, amendment or
modification of any provision of this Security Agreement shall be valid unless
in writing and signed by Borrower and Lender. No waiver by Lender of any Default
shall operate as a waiver of any other Default or of the same Default on
a future occasion. (ii) Assignment. All rights of Lender hereunder are freely

 

10



--------------------------------------------------------------------------------

assignable, in whole or in part, and shall inure to the benefit of and be
enforceable by Lender, its successors, assigns and affiliates. Borrower shall
not assign its rights and interest hereunder without the prior written consent
of Lender, and any attempt by Borrower to assign without Lender’s prior written
consent is null and void. Any assignment shall not release Borrower from the
Obligations. This Security Agreement shall be binding upon Borrower, and the
successors, and assigns of Borrower. (iii) Applicable Law; Conflict Between
Documents. This Security Agreement shall be governed by and construed under the
law of the State of Florida (the “Jurisdiction”) without regard to that
Jurisdiction’s conflict of laws principles, except to the extent that the UCC
requires the application of the law of a different jurisdiction. If any terms of
this Security Agreement conflict with the terms of any commitment letter or loan
proposal, the terms of this Security Agreement shall control. (iv) Jurisdiction.
Borrower irrevocably agrees to non-exclusive personal jurisdiction in the state
of Florida. (v) Severability. If any provision of this Security Agreement shall
be prohibited by or invalid under applicable law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Security Agreement. (vi) Notices. All notices, requests, demands and other
communications permitted or required hereunder shall be in writing, delivered
and effective as set forth in the Credit Agreement. (vii) Captions. The captions
contained herein are inserted for convenience only and shall not affect the
meaning or interpretation of this Security Agreement or any provision hereof.
The use of the plural shall also mean the singular, and vice versa.
(viii) Binding Contract. Borrower by execution and Lender by acceptance of this
Security Agreement, agree that each party is bound by all terms and provisions
of this Security Agreement.

30. DEFINITIONS. Loan Documents. The term “Loan Documents” refers to all Loan
Documents (as such term is defined in the Credit Agreement), including this
Agreement and the Credit Agreement, whether now or hereafter existing, and may
include, without limitation and whether executed by Borrower or others,
commitment letters that survive closing, loan agreements, promissory notes,
guaranty agreements, deposit or other similar agreements, other security
agreements, pledge agreements, letters of credit and applications for letters of
credit, security instruments, financing statements, mortgage instruments, any
renewals or modifications, whenever any of the foregoing are executed, but does
not include swap agreements (as defined in 11 U.S.C. § 101). UCC. “UCC” means
the Uniform Commercial Code as presently and hereafter enacted in the
Jurisdiction. Terms defined in the UCC. Any term used in this Agreement and in
any financing statement filed in connection herewith which is defined in the UCC
and not otherwise defined in this Agreement or any other Loan Document has the
meaning given to the term in the UCC.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, on the day and year first written above, has
caused this Borrower Pledge and Security Agreement to be executed under seal.

 

Signed, sealed and delivered in the presence of:         DESCA HOLDING, LLC, A
Delaware     limited liability company             (Signature)               By:
  /s/ Jorge Enrique Alvarado Amado   (Print Name)               Name:   Jorge
Enrique Alvarado Amado   (Signature)               Title:   Managing Member  
(Print Name)      

 

12